UNITED STATES DISTRIGT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Hon, Douglas &. Arpert, USMJ
y, ‘ Mag. No. 20-6010
JOSE RIOS |
ORDER FOR CONTINUANCE

 

 

This mater having come before the Court on the joint application of Rachael A.
Honig, Acting United States Attorney for the District of New Jersey (Martha K. Nye,
Assistant U.S. Attorney, appearing}, and dofendant Jose Rios (David Schafer, Esq.,
appeanng), for an order granting a continuance of the proceedings in the above-
captioned matter through August 27, 2021: the defendant beng aware that he has the
right to have the matter submitted to a grand jury within thirty days of the date of his
inital appearance pursuant to Title 18. United States Code, Section 3164{b); the
defendant having consented to a second continuance; and defendant having waived his
right to a speedy trial, and for good cause shown’ ;

IT 1S THE FINDING OF THIS COURT that this action should be continued for the
following reasons:

(1) The defendant and his counsel have expressed a desire to FeVIOW
informal discovery materials provided by the United States:

(2) Plea negotiations are anticipated, and both the United States and the
defendant desire additional time to negobate a plea agreement, which
would render any grand jury proceedings and any subsequent trial of

this matter unnecessary;

 

 

 
(3) The granting of a continuance will likely conserve judicial resources:
and

(4) Pursuant to Title 18, United States Code, Sections 3164(h} IMA) and
$164(h)(7)(A). the ends of justice served by granting the continuance

outweigh the best interest of the public and the defendant in a speedy

tral.

IPAS, therefore, on this hy day of June, 2021,

ORDERED that this action be, and hereby is, continued through August
2?, 2021, and it is further

ORDERED thal the period from the date of this Order through August 27,

2021, shail be excludable In computing time under the Speedy Trial Act of 1974.

*

6M, ;
: i

HON ror oust ES ARPERT
United States Magistrate Judge 3 t

Reviewed and agreed to by:

sf Martha K_ Nye
Martha K. Nye
Assistant U.S. Attorney

Li irl, Lhe

David Schafer, Esq.
Counsel for Dafendant be Rios

 

 

 
